DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 12-15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shou et al. (CN 105 506 549 A) in view of Eom et al. “Effects of the Duty Ratio on the Niobium Oxide Film Deposited by Pulsed-DC Magnetron Sputtering Methods”, Journal of Nanoscience and Nanotechnology, Vol. 13, 7760-7765, 2013.
INDEPENDENT CLAIM 1:
	Regarding claim 1, Shou et al. teach a vapor deposition apparatus comprising a vacuum chamber (i.e. sputtering chamber); a dielectric target (Abstract - dielectric material niobium oxide can be used as the target) within the vacuum chamber, the dielectric target having a front surface and a thickness (front surface and thickness inherent);the substrate is positioned from the target (See Translation); a signal generator connected to the dielectric target to generate a plasma in the vacuum chamber  (DC pulsed power).  (See Abstract; Machine Translation)
	The difference between Shou et al. and claim 1 is that the substrate support within the vacuum chamber having a front surface spaced apparat from the dielectric target to form a process gap is not discussed and the signal generator configured to prevent charge accumulation in the dielectric target is not discussed.
	Regarding the substrate support within the vacuum chamber having a front surface spaced apparat from the dielectric target to form a process gap (Claim 1), 
	Regarding the signal generator configured to prevent charge accumulation in the dielectric target (Claim 1), 
DEPENDENT CLAIM 2:
	Regarding claim 2, Shou et al. teach wherein the signal generator is configured to generate a pulsed DC waveform.  (See Abstract)



DEPENDENT CLAIM 3:
	Regarding claim 3, Shou et al. teach wherein the pulsed DC waveform comprises a plurality of ON pulses (Sputtering) and OFF pulses (not sputtering), each of the ON pulses having an ON time and each of the OFF pulses having an OFF time.  (Fig. 2)
DEPENDENT CLAIM 4:
	Regarding claim 4, Shou et al. teach wherein the pulsed DC waveform is generated at a frequency in a range of 10 kHz to 500 kHz. (Machine Translation - 30 kHz to 70 kHz)
DEPENDENT CLAIM 5:
	Regarding claim 5, Shou et al. teach wherein the pulsed DC waveform has a duty cycle in a range of from greater than 0 to less than 0.6.  (Machine translation - the duty ratio is 10% to 90%.)
DEPENDENT CLAIM 6:
	Regarding claim 6, Shou et al. teach wherein the signal generator comprises a waveform generator operatively connected to a power supply.  (Machine translation - a DC power source and a pulse power source)
INDEPENDENT CLAIM 12:
	Regarding claim 12, Shou et al. teach a method of depositing a dielectric film, the method comprising applying power to a dielectric target within a vacuum chamber to generate a plasma in a process gap between the dielectric target and a substrate; and pulsing the power applied to the dielectric target.  
	The difference between Shou et al. and claim 12 is that the substrate support is not discussed and preventing charge accumulation is not discussed.


DEPENDENT CLAIM 13:
	Regarding claim 13, Shou et al. teach the power applied to the dielectric target is a pulsed DC power having a pulsed DC waveform.  (Abstract; See Abstract)
DEPENDENT CLAIM 14:
	Regarding claim 14, Shou et al. teach the pulsed DC waveform is generated at a frequency in a range of from 10 kHz to 500 kHz.  (Machine Translation - 30 kHz to 70 kHz)
DEPENDENT CLAIM 15:
	Regarding claim 15, Shou et al. teach wherein the pulsed DC waveform has a duty cycle in a range of from greater than 0 to less than 0.6.  (Machine translation - the duty ratio is 10% to 90%.)
DEPENDENT CLAIM 17:
Regarding claim 17, Shou et al. teach wherein the pulsed DC waveform comprises a plurality of ON pulses (Sputtering) and OFF pulses (not sputtering), each of the ON pulses having an ON time and each of the OFF pulses having an OFF time.  (Fig. 2)
	The motivation for utilizing the features of Eom et al. is that it allows for forming a film with desired optical and structural characteristics.  (See Abstract)
	Therefore it would have been obvious to one of ordinary skill in the art the time the invention was made to have modified Shou et al. by utilizing the features of Eom et al. because it allows for producing a film with desired optical and structural characteristics.
Claim(s) 7, 9-11, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shou et al. in view of Eom et al. as applied to claims 1-6, 12-15, 17 above, and further in view of Gruen (U.S. Pat. 5,015,493).


DEPENDENT CLAIM 7:
The difference not yet discussed is wherein the on voltage or the off voltage is in a range of from greater than 9 V to 1500 V.
Regarding claim 7, Gruen teach utilizing a pulse voltage in the range of from 9V to 1500V.  (Column 6 lines 30-33)
DEPENDENT CLAIM 9:
	The difference not yet discussed is comprising a reverse bias source operatively connected to the substrate support to apply a reverse bias to a substrate on the substrate support.
	Regarding claim 9, Gruen suggest using a reverse bias source to the substrate to apply a reverse bias to a substrate on the substrate support.  (Column 3 lines 32-40; Column 3 lines 51-53)
DEPENDENT CLAIM 10:
	The difference not yet discussed is wherein the reverse bias is applied in a range of from 0 V to 200 V.
	Regarding claim 10, Gruen teaches wherein the reverse bias is applied in a range of from 0 V to 200 V.  (Column 3 lines 51-53)
DEPENDENT CLAIM 11:
	The difference not yet discussed is wherein the reverse bias source is a DC power.
	Regarding claim 11, Gruen teaches wherein the reverse bias source is a DC power.  (Column 3 lines 32-40)



DEPENDENT CLAIM 16:
	The difference not yet discussed is wherein the pulsed DC waveform has an ON time and an OFF time, each of the ON time and the OFF time independently having in a range of from 1 microseconds to 50 microseconds.
	Regarding claim 16, Eom et al. teach an on and off time.  The off time is 0.5 to 2.0 microseconds.  (Page 7761)  Gruen teaches an on time of (Column 6 lines 35-36)
DEPENDENT CLAIM 18:
	The difference not yet discussed is wherein the ON voltage is in the range of from greater
than 9 V to 1500 V.
	Regarding claim 18, Gruen teaches wherein the ON voltage is in the range of from greater than 9 V to 1500 V.  (Column 6 lines 30-33)
DEPENDENT CLAIM 20:
	The difference not yet discussed is applying a reverse bias to the substrate support, the reverse bias comprising a DC power.
	Regarding claim 20, Gruen teaches applying a reverse bias to the substrate support, the reverse bias comprising a DC power.  (Column 3 lines 32-40; Column 3 lines 51-53)
	The motivation for utilizing the features of Gruen is that it allows for coating pieces without heating them up.  (Column 1 lines 67-68)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Gruen because it allows for coating pieces without heating them up.
Claim(s) 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shou et al. in view of Eom et al. as applied to claims 1-6, 12-15, 17 above, and further in view of Eastep (U.S. Pat. 6,455,326).
The difference not yet discussed is wherein the dielectric target comprises one or more of lead zirconate titanate (PZT), lead magnesium niobate-lead titanate (PMN-PT), aluminum oxide (Al2O3) or lithium niobate (LiNbO3).
Regarding claims 8, 19, Shou et al. and Eom et al. teach sputtering a dielectric target of niobium oxide utilizing pulsed DC sputtering.  (See Shou et al. and Eom et al. discussed above) Eastep suggest that a dielectric target of PZT can be sputtered by DC pulsed magnetron sputtering.  (Column 2 lines 31-56; Claims 1-3)  It therefore would be obvious to sputter dielectric targets with pulsed DC sputtering because it allows for fine tuning the films.  (Column 2 lines 12-14)
Therefore, it would be obvious to one of ordinary skill in the art to have utilized the features of Eastep because it allows for sputtering dielectric targets such as PZT for fine tuning the film.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
November 18, 2022